DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. In reference to applicant’s arguments with respect to Lin et al not teaching setting a constant frequency, attention is directed to col. 14 lines 6-28 where Lin et al describes setting a fixed frequency when the first and the second criteria is met.
In reference to the arguments with respect to claim 2, as described above Lin et al describes operating at a fixed frequency when a predetermined criterion is met. Additionally, Lin et al provides in the description of fig. 7 that a fixed frequency can also be used.
In reference to the changes made to claim 8, this Final Office Action will include a new rejection addressing the new limitation. The use of a battery over other types of DC power sources is common in the art and will be shown below.
In reference to the arguments with respect to the rejection of claims 9 and 10, as pointed out above Lin et al describes the used of fixed frequencies.
The limitations of the new claims will be addressed in this Final Office Action. The intended use of the claimed invention is not given any patentable weight, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 2, 5-11, and 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Patent 8536851).
Claims 1 and 9, Lin et al teaches a control device for a pulse-width modulated power converter comprising: a detection device 620 for measuring an input voltage (Vin); and a computing device 610 for increasing a frequency for the pulse width modulation in the power converter when the measured input value exceeds a threshold (fig. 5 illustrates the relationship between the frequency and the input voltage, the frequency is increased as the input voltage increases and col. 6 lines 55-67 as well as col. 7 lines 1-10 provide a description of fig. 6 which describes the claimed limitations). Additionally, Lin et al provides in col. 14 lines 6-28, a different scenario for operating the system with a constant frequency based on a detected input voltage. 
Lin et al describes their controller being able to be programmed to set desired threshold values (different criteria are met).
It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to select different operating frequencies based on detected voltage signals, since it has been held that discovering an optimum value of a result 
Claims 2, 10, 21-22, and 24-26, Lin et al describes in fig. 5 and fig. 7 specific frequency values being used based on specific values of the input voltage. See also the description given in col. 14 lines 6-28, where Lin et al describes operating their system with a fixed frequency. Lin et al clearly describes his controller being able to be reprogrammed to perform at different frequencies (to include fixed or constant values) based on a detected input voltage, wherein a series of different threshold values are selected to perform at different frequencies (see for example the description given in col. 14 lines 6-67 as well as col. 15 lines 1-52)
Claim 5, Lin et al describes in fig. 6 the control device 610 combining the input voltage (Vin) and the signal VFB.
Claims 6 and 11, Lin et al uses voltage detector 620 to sense the input voltage and sends output signal Vd which is sent to computing device 610.
Claim 7, Lin et al describes capacitor C1 and a power converter which can have a plurality of switches.
Claim 8, Lin et al describes the claimed invention except for the use of a battery. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a battery instead of a rectified voltage signal since the examiner takes Official Notice of the equivalence of a DC voltage outputted by a rectifier and a DC voltage provided by a battery for use in an electrical system. The selection of any of these known equivalents to provide an DC input voltage would be within the level of ordinary skill in the art.
Claims 17 and 23, Lin et al describes operating a load 690. The specific type of load is considered an intended use and not given any patentable weight.

Claims 19-20, The specific type of input power source is considered a design choice.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 form includes other prior art documents that use a battery as an input power source.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846